The defendant was convicted of burglary, breaking into a storehouse, and he appeals.
The exception taken to that part of the court's oral charge wherein the jury was instructed, "Now the state has introduced some evidence tending to show that he was discovered shortly after the store was broken into in possession of some of the stolen goods," was not well taken. This was not an invasion of the province of the jury, in that it was a charge upon the effect of the testimony, and violative of section 5362 of the Code. Hawes v. State, 88 Ala. 37, 7 So. 302; Murray v. State, 13 Ala. App. 175, 69 So. 354.
The second and third grounds of objection and exception to the court's oral charge, as set out in the bill of exceptions, are meaningless and unintelligible, taken separately and together, and a comparison with the oral charge shows that the part left out, to which no exception was taken, is necessary to intelligently consider the question attempted to be presented to the court.
The fourth, fifth, and sixth grounds of objection and exception to the court's oral charge question the sufficiency of the definition of a reasonable doubt as given to the jury in this case. Considered as a whole, the charge of the court in this respect is free from error.
The testimony was without conflict that some one or more persons had broken into and taken from the storehouse of one Henderson a large amount of goods. These goods were described in a general way, and goods of a like kind and character, the testimony tended to show, were found in the possession of the defendant. The state offered testimony tending to show that the defendant shortly after the burglary carried a sack of clothes, inferentially some of the stolen clothes from his house, in the nighttime and put them in the loft of one of his neighbour's barn, where the defendant was staying at the time, and that these clothes, or a sack containing them, was afterwards there found and returned to the owner. The breaking and entering of the store having been shown, and goods taken therefrom, it was competent for the state to show the defendant's recent possession of goods of like kind as those alleged to have been taken from the store, and his handling of them, moving them in the nighttime, putting them in his neighbor's barn, and for the jury, from these and other facts, to say whether they were the goods that were taken from the burglarized store.
The several rulings of the court on the introduction and exclusion of the testimony are free from reversible error.
We find no error in the record, and the judgment appealed from must be affirmed.
Affirmed.